DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Response on 12/15/2021 has been entered. 
Claims 1-19 are pending, and claims 11-19 are withdrawn from further consideration.
Claims 1-10 are under examination. 
With regard to attorney’s comments on rejoin the instant claims, if found allowable, with the non-elected kit (claims 11-19), attorney has misinterpreted MPEP 821.04(b)(see below)
 See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 821 through § 821.03. However, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined.

Applicants have elected a process claim set, not product claim.  Therefore, the rejoinder rule does NOT apply here. 

6.	The objections on claims 1 and 4 are withdrawn because the protein abbreviations now have full name listed in the claims. 
7.	The rejection on Claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn because the amendment. 
8.	The rejection on claims 1-10 under 35 USC 101 (judicial exception) is maintained and of the record (claims 1-10). 

It is noted that an error for listing the rejected claims has occurred in the previous office action. First, the previous office action rejected claims 1-9 and 15-20 inadvertently which applicants should have readily identified because only claims 1-10 are under examination. Second, it is obvious from the rationale of judicial exception that merely incorporates the increased fold of page 4 office action clearly states:
“Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e.  wild grass, and obtaining samples from the wild grass followed by measuring selected biomarkers, and (2) correlating the levels (increased) for NTSR. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012)(emphasis added).  The law of nature, particularly correlating an increased level of biomarkers to NTSR, is clearly shown here. 
Third, at the conclusion of the judicial exception examiner did NOT suggest incorporating claim 10 into the main claim as an allowable subject matter under 35 USC 101. It is obvious an oversight. Fourth, it is clearly established from the related case-law under judicial exception that a more distinguish feature other than merely indicate how many fold of increase of biomarkers, i.e. treatment Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018), should be added to be significantly more than law of nature. Fifth, PTOL-326 form “Office Action Summary” clearly indicates the status of claims 1-10 are rejected (see below photoshot).

    PNG
    media_image1.png
    207
    682
    media_image1.png
    Greyscale


Take together from above, applicants have not overcome judicial exception for claims 1-10 by simply adding a feature (i.e. increased fold of biomarkers) which was an obvious inadvertent oversight by the office. 
 
9.	The rejection on Claim 1-10 under 35 U.S.C. 103 as being unpatentable over Cicero (Phytochemistry 2015 Vol. 116:69-77) is withdrawn because Cicero merely observed overexpression of GSTU2 plants has resistance to fluorodifen. However no proteomics analysis was conducted to verify whether the correlation of GSTU2 contributes to the herbicide non-

10.	For the prior art, all the Markush species in claim 1 has been searched and found free of prior art. However, the current claim is still under judicial exception rejection under 35 USC 101.

12.	The following is a prior art relevant to the instant invention but is not cited for office action.

Yuan et al.   “Non-Target Herbicide Resistance: a Family Business”  (TRENDS in Plant Science   2006 Vol. 12, page 1-13).
					Conclusion 

11.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641